DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenwyk (US 2015/0090380, of record). 
Steenwyk is directed to an assembly comprising a tire and a rim (wheel) and further including an air power feature that is attached to a tire or a rim (Figure 4 and Paragraph 34).  More particularly, Steenwyk teaches that said feature includes a “turbine element” and such may be any element adapted to extract energy from air flow and convert it into shaft work (Paragraph 36).  Lastly, the arrangement in Steenwyk can be viewed as either “laying flat” or “standing upright”, it being noted that the claims fail to require that the turbine be configured to lay flat AND stand upright.  
4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 2005003595, of record).
Choi is directed to an assembly comprising a tire and a rim (wheel) and further including a power generating apparatus that is attached to rim (Abstract).  More particularly, Choi teaches that said apparatus includes a “turbine element” to produce electrical energy. Lastly, the arrangement in Choi can be viewed as either “laying flat” or “standing upright”, it being noted that the claims fail to require that the turbine be configured to lay flat AND stand upright.
5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (DE 102011122563, of record).
Rose is directed to an assembly comprising a tire and a rim (wheel) and further including a power generating apparatus.  More particularly, Rose teaches that said apparatus includes a “turbine element” to produce electrical energy. Lastly, the arrangement in Rose can be viewed as either “laying flat” or “standing upright”, it being noted that the claims fail to require that the turbine be configured to lay flat AND stand upright.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenwyk.
As detailed above, the turbine of Steenwyk is positioned within a tire cavity, as detailed above, without limitation in regards to the dimensions of said turbine.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of dimensions as long as the turbine does not interfere with the tire and rim components and such would include the dimensions outlined by the claimed invention, there being no conclusive showing of unexpected results for the claimed dimensions.   
As to claim 6, Steenwyk discloses a battery (Paragraph 52).
8.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenwyk and further in view of Lang (DE 102012219062, of record).  It is initially noted that US 2015/0266385 will be relied upon as it represents an English equivalent of DE ‘062.
As detailed above, Steenwyk is directed to an assembly including at least one turbine attached to a tire or rim.  Steenwyk further teaches that said turbine is designed to provide electrical energy to an electrical power output, such as a battery (Paragraph 52).  While Steenwyk fails to expressly teach an assembly in which an electrical power line is associated with a spoke or hub, such an arrangement is consistent with the transmission of electrical energy in tire constructions, as shown for example by Lang (Paragraphs 17 and 18).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to provide an electrical energy transmission path as required by the claims.  
9.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenwyk and further in view of Merlini (US 9,194,362, of record) and/or https://www.energydigital.com/renewable-energy/japanese-breakthrough-wind-turbine-design (of record).
Steenwyk is directed to an assembly comprising a tire and a rim (wheel) and further including an air power feature that is attached to a tire or a rim (Figure 4 and Paragraph 34).  More particularly, Steenwyk teaches that said feature includes a “turbine element” and such may be any element adapted to extract energy from air flow and convert it into shaft work (Paragraph 36).  In such an instance, though, Steenwyk fails to specifically describe a turbine element having the claimed configuration.
In any event, said configuration is consistent with common turbine elements and is designed to efficiently produce electrical energy, as shown for example by Merlini (Figure 1 and Column 1, Lines 15-25) and/or https://www.energydigital.com/renewable-energy/japanese-breakthrough-wind-turbine-design.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the configuration taught by Merlini and/or https://www.energydigital.com/renewable-energy/japanese-breakthrough-wind-turbine-design in the tire of Steenwyk for the benefits detailed above.
Allowable Subject Matter
10.	Claims 2-4 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer		
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 4, 2022